 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19         PageID.721   Page 1 of 23




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN


IN RE: FORD MOTOR CO. F-150
AND RANGER TRUCK FUEL                          Case No. 2:19-md-02901-SFC
ECONOMY MARKETING AND
SALES PRACTICES LITIGATION,                    Honorable Sean F. Cox
This Document Relates To: All
Actions

     PLAINTIFFS’ MOTION TO APPOINT INTERIM CO-LEAD CLASS
            COUNSEL PURSUANT TO FED. R. CIV. P. 23(g)
         Pursuant to this Court’s Order dated November 6, 2019 (Dkt. No. 13) and Fed.

R. Civ. P. 23(g), plaintiffs Marshall B. Lloyd, Tracey Travis, Victor Perez, Harold

Brower, Kyle Mannion, Ryan Combs, Nicholas Leonardi, Dean Kriner, James

Williams, David Brewer, Jamar Haynes, Cassandra Morrison, Benjamin Bischoff,

Scott Whitehill, David Polley, Matthew Brownlee, Robert Raney, and Stephen

Leszczynski (“Plaintiffs”) respectfully move the Court for an Order appointing Steve

W. Berman and Hagens Berman Sobol Shapiro LLP as Plaintiffs’ Interim Co-Lead

Class Counsel in the above-captioned action. This motion is based on the attached

memorandum and exhibits.




010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19   PageID.722   Page 2 of 23




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN


IN RE: FORD MOTOR CO. F-150
AND RANGER TRUCK FUEL                    Case No. 2:19-md-02901-SFC
ECONOMY MARKETING AND
SALES PRACTICES LITIGATION,              Honorable Sean F. Cox
This Document Relates To: All
Actions

            PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION
                  TO APPOINT INTERIM CO-LEAD CLASS
                COUNSEL PURSUANT TO FED. R. CIV. P. 23(g)




010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19                                  PageID.723           Page 3 of 23




                                         TABLE OF CONTENTS
                                                                                                               Page

I.       INTRODUCTION .................................................................................... 1

II.      PROCEDURAL HISTORY ..................................................................... 1

III.     ARGUMENT ............................................................................................ 3

         A.       The Standards for Appointment of Interim Co-Lead
                  Counsel. .......................................................................................... 3

         B.       The Court’s Order Regarding Initial Status Conference
                  and Motions For Interim Lead Counsel and the Rule
                  23(g) Factors Favor Steve Berman’s and HB’s
                  Appointment. .................................................................................. 5

IV.      CONCLUSION....................................................................................... 15




                                                           -i-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19                             PageID.724          Page 4 of 23




                                    TABLE OF AUTHORITIES

                                                                                                          Page(s)

                                                     CASES
In re Air Cargo Shipping Servs. Antitrust Litig.,
    240 F.R.D. 56 (E.D.N.Y. 2006) ............................................................................ 4

Hill v. The Tribune Co.,
   No. 05 C 2602, 2005 WL 3299144 (N.D. Ill. Oct 13, 2005)................................ 4

In re Stericycle, Inc., Sterisafe Contract Litig.,
    No. 13 C 5795, 2013 WL 5609328 (N.D. Ill. Oct. 11, 2013)............................. 15

In re Stericycle, Inc., Sterisafe Contract Litig.,
    No. 13 C 5795, 2017 WL 4864874 (N.D. Ill. Oct. 26, 2017)............................. 15

Parkinson v. Hyundai Motor Am.,
  No. 06-cv-345, 2006 WL 2289801 (C.D. Cal. Aug. 7, 2006) .............................. 4

Walker v. Discover Fin. Servs.,
  No. 10-cv-6994, 2011 WL 2160889 (N.D. Ill. May 26, 2011) ............................ 4

                                                     RULES
Fed. R. Civ. P. 23(g) .........................................................................................passim




                                                        -ii-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19           PageID.725    Page 5 of 23




                       STATEMENT OF ISSUES PRESENTED
         Whether, under Fed. R. Civ. P. 23(g)(1)(A) and (B), Steve W. Berman and

Hagens Berman Sobol Shapiro LLP should be appointed Interim Co-Lead Class

Counsel, where Mr. Berman and his firm: (1) initiated this action in this District; (2)

were the only litigants to perform independent expert testing of EPA MPG estimates,

which revealed that the Ford F-150 should be included as a Coastdown Cheating

Vehicle; (3) have been selected by over 650 putative class members, from 48 states,

to pursue this action on their behalf; (4) have extensive leadership experience in

complex nationwide class actions; (5) led the most recent nationwide EPA MPG

overstatement class action; (6) have extensive leadership experience in complex

class actions in this District; (7) have the human and financial resources to efficiently

and effectively prosecute this Action to a successful conclusion; and (8) have a

dedicated Auto Defect Litigation Group that has been nationally recognized for its

groundbreaking work and success in cases like this Action.




                                          -iii-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19          PageID.726    Page 6 of 23




                       STATEMENT OF CONTROLLING OR MOST
                            APPROPRIATE AUTHORITY

         The controlling authority in appointing Interim Co-Lead Class Counsel is

Federal Rule of Civil Procedure 23(g)(1)(A) and (B). Under Fed. R. Civ. P.

23(g)(1)(A), a court considering the appointment of interim class counsel must

consider the following criteria: “(i) the work counsel has done in identifying or

investigating potential claims in the action; (ii) counsel’s experience in handling

class actions, other complex litigation, and the types of claims asserted in the action;

(iii) counsel’s knowledge of the applicable law; and (iv) the resources that counsel

will commit to representing the class.” Under Rule 23(g)(1)(B), the Court “may

consider any other matter pertinent to counsel’s ability to fairly and adequately

represent the interests of the class.”




                                          -iv-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19        PageID.727    Page 7 of 23




                               I.   INTRODUCTION
         Pursuant to this Court’s Order dated November 6, 2019 and Federal Rule of

Civil Procedure 23(g)(1)(A) and (B), plaintiffs Marshall B. Lloyd, Tracey Travis,

Victor Perez, Harold Brower, Kyle Mannion, Ryan Combs, Nicholas Leonardi,

Dean Kriner, James Williams, David Brewer, Jamar Haynes, Cassandra Morrison,

Benjamin Bischoff, Scott Whitehill, David Polley, Matthew Brownlee, Robert

Raney, and Stephen Leszczynski (“Plaintiffs”) respectfully move the Court for an

Order appointing Steve W. Berman and Hagens Berman Sobol Shapiro LLP (“HB”)

as plaintiffs’ Interim Co-Lead Class Counsel in the above-captioned action. Based

on Plaintiffs’ counsel’s partnerships with Jason Thompson of Sommers Schwartz,

P.C. (“SS”) and E. Powell Miller from the Miller Law Firm (“MLF”) in numerous

automotive class cases in this District, Plaintiffs believe that Mr. Thompson and Mr.

Miller would be excellent selections for Co-Lead and Mr. Berman would be pleased

to work with Mr. Thompson and Mr. Miller in this case, should the Court so desire.

                         II.    PROCEDURAL HISTORY

         The cases consolidated in the MDL seek to hold Ford Motor Co. (“Ford”)

accountable for causing the EPA miles per gallon estimates for fuel efficiency (“EPA

MPG Estimates”) to be fraudulently inflated on Ford Ranger, Ford F-150, and likely

other Ford vehicles (the “Coastdown Cheating Vehicles”). The result of this fraud is

that Ford was able to falsely market the Coastdown Cheating Vehicles as having


                                         -1-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19           PageID.728     Page 8 of 23




“best in class” fuel efficiency and otherwise providing exceptional fuel economy.

Unwitting consumers purchased the Coastdown Cheating Vehicles under the false

belief that they would achieve the EPA MPG Estimates displayed on the window

stickers of each vehicle, and thus they chose the Ford vehicles over competitive

offers from other manufacturers, paid a premium for fuel efficiency that did not

actually exist and did not realize the benefit of paying less for fuel for the life of the

vehicle that they purchased.

         Mr. Berman filed the first case in this MDL and did so in this District. Having

successfully resolved the most recent nationwide MPG fraud case (In re:

Hyundai/Kia Fuel Economy Litigation1), Mr. Berman knew it was unlikely that Ford

had limited its coastdown fraud to just a single model, the Ranger, as disclosed by

Ford. But rather than sit back and wait for a governmental investigation to reveal

additional affected vehicles, Mr. Berman retained experts in EPA MPG certification

to independently test and confirm the Ford Ranger had overstated MPG ratings, and

to test the Ford F-150 (the most popular vehicle in the U.S.) to determine whether it

too was being marketed with fraudulently inflated MPG ratings. Mr. Berman filed

additional cases in this District that included his expert testing results. Only after




  1
      No. 2:13-ml-02424-GW-FFM (C.D. Cal.).

                                           -2-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19         PageID.729    Page 9 of 23




Mr. Berman named the F-150 as a Coastdown Cheating Vehicle did other firms file

cases that included the F-150 trucks.

         Mr. Berman and the HB Auto Defect Litigation Group have been contacted

by over 650 owners of affected vehicles, representing at present 48 of the 50 states,

with additional requests for representation arriving on a daily basis. The

identification and investigation of additional vehicle models that may be included as

Coastdown Cheating Vehicles in the action continues with ongoing research and

analysis, and ongoing engagement of a highly qualified expert consultant. In

addition, HB has maintained an informational web page related to the case and the

issue of Ford’s EPA MPG overstatement. Putative class members have been able to

utilize this resource to keep abreast of case developments and, if they desire, receive

periodic updates. Hundreds of class members regularly access this resource.

                                 III.   ARGUMENT

A.       The Standards for Appointment of Interim Co-Lead Counsel.
         Under Rule 23(g)(3), a court has discretion whether to appoint class counsel

before class certification.2 A court considering the appointment of interim class

counsel must consider the following criteria: “(i) the work counsel has done in

identifying or investigating potential claims in the action; (ii) counsel’s experience


  2
   A court “may designate interim counsel to act on behalf of a putative class before
determining whether to certify the action as a class action.” Fed. R. Civ. P. 23(g).

                                          -3-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19         PageID.730   Page 10 of 23




in handling class actions, other complex litigation, and the types of claims asserted

in the action; (iii) counsel’s knowledge of the applicable law; and (iv) the resources

that counsel will commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A).

Under Rule 23(g)(1)(B), the Court “may consider any other matter pertinent to

counsel’s ability to fairly and adequately represent the interests of the class.” Fed.

R. Civ. P. 23(g)(1)(B). The focus in appointing interim class counsel should be the

best interests of the parties, the proposed class, and the Court.3

         In conjunction with the Rule 23(g) requirements, the Court has asked

attorneys seeking appointment as lead class counsel to provide a current firm


  3
   While neither Rule 23(g) nor the Advisory Committee Notes explicitly set forth
the standards to be applied in choosing interim class counsel, courts generally apply
the same factors in choosing interim class counsel as they apply in choosing class
counsel upon class certification. See Walker v. Discover Fin. Servs., No. 10-cv-6994,
2011 WL 2160889, at *2 (N.D. Ill. May 26, 2011) (“Although neither the federal
rules nor the advisory committee notes expressly so state, it appears to be generally
accepted that the considerations set out in Rule 23(g)(1)(C), which governs
appointment of class counsel once a class is certified, apply equally to the
designation of interim class counsel before certification.”); see also Hill v. The
Tribune Co., No. 05 C 2602, 2005 WL 3299144, at *3-4 (N.D. Ill. Oct 13, 2005)
(applying the Rule 23(g) criteria for consideration in appointing class counsel to
appointing interim counsel); In re Air Cargo Shipping Servs. Antitrust Litig., 240
F.R.D. 56, 57 (E.D.N.Y. 2006) (“Although neither the federal rules nor the advisory
committee notes expressly so state, it appears to be generally accepted that the
considerations set out in Rule 23(g)(1)(C), which governs appointment of class
counsel once a class is certified, apply equally to the designation of interim class
counsel before certification.”); Parkinson v. Hyundai Motor Am., No. 06-cv-345,
2006 WL 2289801, at *2 (C.D. Cal. Aug. 7, 2006) (“Rule 23(g) provides criteria to
consider when appointing class counsel, without distinguishing interim counsel.
Presumably the same factors apply, however.”).

                                          -4-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19         PageID.731   Page 11 of 23




resume, a detailed description of the firm’s prior experience in other complex class

actions and in serving as lead class counsel in this District. See ECF No. 13.

         Plaintiffs propose a co-lead structure comprised of HB, SS and MLF with

individual appointments of Steve W. Berman, Jason Thompson and E. Powell

Miller. If the Court is inclined to appoint an Executive Committee, plaintiffs

submit that one or two firms from among the most qualified will be ample.

B.       The Court’s Order Regarding Initial Status Conference and
         Motions For Interim Lead Counsel and the Rule 23(g) Factors
         Favor Steve Berman’s and HB’s Appointment.

         The considerations of Fed. R. Civ. P. 23(g)(1)(A) and (B) favor the

appointment of Steve Berman and HB as Interim Co-Lead Class Counsel.

         Rule 23(g)(1)(A)(i) (work counsel has done in identifying or investigating

potential claims in the action): HB filed the first complaint in this action in this

District. Mr. Berman, having already successfully prosecuted the most recent

nationwide EPA MPG fraud case, immediately recognized that Ford was unlikely to

have restricted its coastdown cheating to just a single model. HB retained experts in

coastdown certification and both confirmed the reported EPA MPG inflation for the

Ford Ranger and began testing other Ford Vehicles. This expert testing revealed that

Ford’s F-150, the best-selling passenger vehicle in the United States, was also

consuming far more fuel than suggested by its EPA MPG certification.




                                          -5-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19         PageID.732     Page 12 of 23




         Mr. Berman then filed Brewer, et al. v. Ford Motor Co.4, which specifically

included F-150 models in the class definition and set forth in detail the expert testing

undertaken and its results. Only after HB published its testing results in the Brewer

complaint did other firms in this action begin to include F-150 owners as plaintiffs.

Tellingly, none of the subsequent complaints allege any independent facts or testing

to support including the F-150, they rely entirely on the facts and testing in the

complaint filed by Mr. Berman.

         The identification and investigation of additional vehicle models that may be

included as Coastdown Cheating Vehicles in the action continues with the firm’s

ongoing research and analysis, and its ongoing engagement of a highly qualified

expert consultant. In addition, HB has maintained an informational web page related

to the case and the issue of Ford’s EPA MPG overstatement. Putative class members

have been able to utilize this resource to keep abreast of case developments and, if

they desire, receive periodic updates. Hundreds of class members regularly access

this resource. This broad base of support from the class will allow HB to promptly

file a nationwide multi-state case without the need of adding other lawyers and law

firms, just to get representation from every state. Mr. Berman’s actions to date in




  4
      No. 2:19-cv-12135-SJM-RSW.

                                          -6-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19        PageID.733    Page 13 of 23




this litigation show that he is fully committed to protecting the entire class of Ford

customers who may have been victimized by Ford’s EPA MPG fraud.

         Rule 23(g)(1)(A)(ii) (counsel’s experience in handling class actions, other

complex litigation, and the types of claims asserted in the action): The firm’s

experience in handling class actions and other complex litigation meets that of any

leadership contestant.5 Mr. Berman’s prosecution of this case is consistent with his

and HB’s track record of cutting edge litigation in consumer class actions generally,

and specifically in automobile-related consumer class actions. Mr. Berman and the

Auto Defect Litigation Group at his firm have been named a Practice Group of the

Year by Law360 in 2018 and 2016, highlighting its “eye toward landmark matters

and general excellence” in this area of law. Mr. Berman was one of National Law

Journal’s 2016 Elite Trial Lawyers for his work in automotive class actions was just

last week identified by Law360 as an MVP in Class Actions.

         Mr. Berman and his firm have had leadership roles in dozens of nationwide

mega-cases, including in nearly all of the largest automotive class actions over the

last 20 years. These include the Toyota Sudden Unintended Acceleration Litigation

where Steve Berman was appointed co-lead counsel6 in the massive MDL alleging


  5
   See Hagens Berman Sobol Shapiro LLP firm resume, attached as Exhibit A.
  6
    Mr. Berman was appointed co-lead sua sponte by Judge Selna. The same
occurred in the General Motors Ignition Switch Litigation where Mr. Berman was
appointed sua sponte.

                                         -7-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19         PageID.734     Page 14 of 23




that Toyota vehicles contained a defect causing sudden, unintended acceleration. Mr.

Berman and his co-leads secured the largest automotive litigation settlement in

history, at that time—a $1.6 billion settlement—that Judge Selna called,

“extraordinary because every single dollar in the cash fund will go to claimants.”

Mr. Berman was also a member of the Plaintiffs’ Steering Committee and directly

involved in settlement negotiations in the Volkswagen “Clean Diesel” Emissions

Fraud Litigation, which resulted in a class settlement valued at over $10 billion and

included a first-ever nationwide buyback of affected vehicles. Mr. Berman is co-lead

counsel in the General Motors Ignition Switch Litigation, seeking to recover

economic losses for consumers who have suffered numerous recalls and diminution

value of their cars as a result of faulty ignition switches that led to more than 100

fatalities and countless injuries across the country. Mr. Berman was also appointed

to the Plaintiffs’ Steering Committee in the Jeep Grand Cherokee emissions cheating

litigation, which resulted in a settlement valued at $330 million.7 Additionally, the

parties in Whalen v. Ford Motor Co.,8 which addresses alleged defects in the MyFord

Touch computerized user interface, have recently announced a settlement.


  7
    As requested by the Court, a current firm resume and a detailed description of the
firm’s prior experience in other complex class actions are attached as Exhibits A and B.
  8
    N.D. Cal. No. 13-cv-03072-EMC. HB serves as co-lead counsel. The case has been
ongoing for five years and has involved the review and analysis of many millions of
pages of documents, as well as software source code, along with other intensive
discovery and motions practice on the merits.

                                          -8-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19        PageID.735    Page 15 of 23




         As specifically requested by the Court for consideration here, Mr. Berman’s

and HB’s experience leading complex class actions in this District is especially

noteworthy. In just the last three years, Mr. Berman has been appointed or chosen

by agreement of co-counsel to lead or co-lead eight different automotive consumer

class cases in the Eastern District of Michigan.

               By agreement of counsel, Mr. Berman is lead in Bledsoe v. FCA US
                LLC9, Raymo v. FCA US LLC10 and Chapman v. General Motors LLC11,
                which are all before Judge Berg.
               By agreement of counsel, Mr. Berman is leading Counts v. General
                Motors LLC12 and In re Duramax Diesel Litigation13 before Judge
                Luddington.
               By agreement of counsel, Mr. Berman is co-lead counsel in Droesser
                v. Ford Motor Co.14, which is before Judge Levy.
               By agreement of counsel, Mr. Berman is leading Matanky v. General
                Motors LLC before Judge Roberts.
               Mr. Berman was appointed co-lead interim class counsel in Gamboa v.
                Ford Motor Co.15, which is before Judge Hood.
               While a member of the Executive Committee in In re FCA US LLC
                Monostable Electronic Gear Shift Litigation16, which is before Judge
                Lawson, Mr. Berman was asked by lead counsel, Powell Miller, to

  9
    16-cv-14024-TGB-RSW.
  10
     17-cv-12168-TGB-SDD.
  11
     19-cv-12333-TGB-DRG.
  12
     16-cv-12541-TLL-PTM.
  13
     17-cv-11661-TLL-PTM.
  14
     19-cv-12365-JEL-APP.
  15
     18-cv-1016-DPH-EAS.
  16
     16-md-02744-DML-DRG.


                                           -9-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19          PageID.736   Page 16 of 23




                  argue the pivotal class certification motion because of Mr. Berman’s
                  extraordinary experience and track record of success.17

         Mr. Berman’s outstanding relationship with Mr. Thompson and Mr. Miller

have led him to work with Mr. Thompson and/or Mr. Miller on all of the nine active

automotive class actions described above.

         Directly relevant to the types of claims asserted here, Mr. Berman obtained a

revolutionary settlement in the Hyundai/Kia MPG Litigation. There, Hyundai and

Kia were alleged to have fraudulently inflated the EPA MPG estimates of their

vehicles using doctored coastdown data. Mr. Berman negotiated a nationwide

settlement for Hyundai/Kia owners that gave consumers the choice of a cash card

for excess fuel expenses or an up-front payment based upon predicted future excess

fuel expenses. In addition to extensive document review and necessary

familiarization with the process of obtaining EPA MPG certification, the

investigation of the Hyundai/Kia case included HB attorneys travelling to South

Korea to interview witnesses and investigate the origin of the EPA MPG

overstatement. The investigation and prosecution of that case, and the directly

relevant experience in settling it, gives Mr. Berman and HB a knowledge and

experience base that no other applicant firm can match.


  17
    As requested by the Court, a complete description of Mr. Berman’s and the
firm’s prior experience in serving as lead counsel in class actions in the Eastern
District of Michigan is attached as Exhibit C.

                                           -10-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19         PageID.737    Page 17 of 23




         Rule 23(g)(1)(A)(iii) (knowledge of applicable law): The firm is also well-

versed in applicable common and statutory law, including the consumer protection

acts and other relevant statutes of all 50 states, as well as the ways they can be

grouped for purposes of establishing predominance and manageability. The firm has

briefed and grouped the law in this area in the numerous auto cases now pending in

this district. Importantly, HB’s class member database already includes potential

class representatives from nearly every state, making standing to pursue a remedy

under each state’s laws in a consolidated amended complaint a non-issue.

         Rule 23(g)(1)(A)(iv) (resources that counsel will commit): Mr. Berman and

HB have the human and financial resources to face off against the largest and

wealthiest companies in the world, and win. HB will commit the resources necessary

to prevail in this case, whatever they may be. Mr. Berman will lead a team of himself

at least one other HB Partner, and associate lawyers from the specialized Auto

Defect Litigation Group at HB. These lawyers will be used as needed, and if more

are ever needed, Mr. Berman can draw upon the 79 other lawyers at the firm. Further,

as a successful and well-managed firm, HB never relies on outside funding for its

cases. HB has the financial resources necessary to prosecute the case against Ford.

By avoiding a multi-firm, potentially sprawling leadership structure, the class will

benefit substantially from the efficiency of a lean, dedicated litigation team.



                                         -11-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19        PageID.738    Page 18 of 23




         Rule 23(g)(1)(B) (other matters pertinent to counsel’s ability to fairly and

adequately represent the interests of the class): There are many other pertinent

matters that support the appointment of Mr. Berman and HB as Interim Co-Lead

Class Counsel. For example, Mr. Berman and HB are dedicated to maximizing the

recovery to every class they are chosen to represent, and their track record shows it.

The firm’s success is due to our focus on providing real recoveries for class

members. We recently negotiated a $1.2 billion settlement on behalf of Volkswagen

franchise dealers for fraud related to Volkswagen’s diesel emissions. Each dealer

class member received between $1 million and $3.4 million. The firm successfully

seeks to obtain high recoveries to the greatest number of class members. For

example, in In re Charles Schwab Corp. Securities Litigation, the firm recovered

$235 million in damages (recovering between 42% and 82% of class members’

damages); and we are the first firm in the country to mail checks directly to class

members in a securities case without requiring a claim form. Similarly, in Toyota

Sudden Unintended Acceleration Litigation, the firm obtained injunctive relief in the

form of extended warranties and the installation of a safety-enhancing brake override

in 1.6 million vehicles in addition to $500 million in cash payments mailed directly

to class members. And in its groundbreaking NCAA Grant-In-Aid Scholarships case,




                                         -12-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19          PageID.739    Page 19 of 23




HB recovered $208 million for former student-athletes.18 Checks averaging $4,000

were mailed to class members with no need to file claims.

         Mr. Berman is one of the few class action lawyers that actually tries cases and

defendants know he will do so if that is what it takes. For example, in the Average

Wholesale Price Drug Litigation, HB was co-lead counsel in a ground-breaking drug

pricing case against the world’s largest pharmaceutical companies. Steve Berman

was lead trial counsel and secured trial verdicts against three defendants, leading to

court approval of a total of $338 million in settlements. In NCAA Grant-in-Aid

Scholarships, Steve Berman served as co-lead counsel and trial counsel in the Alston

case that successfully challenged the NCAA’s limitations on the benefits student-

athletes can receive as part of a scholarship. Following a $208 million settlement,

amounting to 100 percent of single damages, Steve Berman took the injunctive

aspect of the case to trial, and won, resulting in a change of NCAA rules limiting the

financial treatment of athletes. The trial has changed the landscape of how NCAA

football and basketball players are compensated.

         As a result of his experience in trying class bellwether cases, Mr. Berman was

able to have an informed and productive discussion on those issues at the class

certification hearing in the In re FCA US LLC Monostable Electronic Gear Shift


  18
       http://www.grantinaidsettlement.com/media/879051/settlement_agreement.pdf.


                                           -13-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19         PageID.740     Page 20 of 23




Litigation19 before Judge Lawson and will similarly be able to apply that experience

here.

         The judiciary has recognized Mr. Berman and HB’s prowess in running and

resolving complex class action cases as reflected, by example, in the comments of a

true judicial lion,20 the Hon. Milton Shadur,21 in In re: Stericycle, Inc., Steri-Safe

Contract Litigation. Stericycle was a large, complex MDL case that involved the

pricing of medical-waste services. There, in appointing HB as sole interim lead

counsel in a leadership contest, Judge Milton Shadur cited the “high praise of

attorney Berman’s skills” that inquiry to his Northern District of Illinois colleagues

had elicited. And while the court noted a competitor’s “wealth of trial experience,”

including in class actions, it also stated: “it must be said that the track record of HB

and its lead partner Steve Berman is even more impressive, having racked up such

accomplishments as a $1.6 billion settlement in the Toyota Unintended Acceleration


  19
     16-md-02744-DML-DRG.
  20
     See, e.g., “Judge Shadur, 93, to step down after 37 years on federal bench,”
Chicago Tribune, Aug. 1, 2017 (available at http://www.chicagotribune.com/news/
local/breaking/ct-judge-milton-shadur-retires-met-20170801-story.html (last accessed
May 2, 2018)).
  21
     Judge Shadur recently passed away after an exemplary life and long turn on the
bench. E.g., “Milton Shadur, federal judge who oversaw key cases involving
Chicago schools, Cook County jail, dies,” Chicago Tribune, Jan. 16, 2018 (available
at http://www.chicagotribune.com/news/obituaries/ct-met-milton-shadur-obituary-
20180116-story.html (last accessed May 2, 2018)).


                                         -14-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19         PageID.741     Page 21 of 23




Litigation and a substantial number of really outstanding big-ticket results.”22 As

Judge Shadur put it, the firm’s, and in particular Mr. Berman’s, “sterling credentials”

were to be considered pursuant to Rule 23(g)(1)(B).23 The court’s decision to choose

HB was vindicated when the firm, led by Mr. Berman, settled the case for $295

million,24 together with changes to the company’s pricing practices.25

                                IV.    CONCLUSION

         For the forgoing reasons, plaintiffs respectfully submit that the Court should

appoint as Plaintiffs’ Interim Co-Lead Class Counsel Steve W. Berman and the HB




  22
      In re Stericycle, Inc., Sterisafe Contract Litig., No. 13 C 5795, 2013 WL
5609328, at *2 (N.D. Ill. Oct. 11, 2013). As the court noted further: “In that respect
District Judge James Selna went out of his way, at the windup of the case, in
describing the settlement as truly extraordinary—indeed unique—in terms of the
benefits conferred on the plaintiff class.” Id. at n.4.
  23
     See id. The court was offered a “multilayered format” by other firms but declined
it, noting that it “is not one that fosters efficiency—instead it tends to promote a
duplication of effort via conferencing, as well as overlapping work assignments and
other inefficiencies too often attendant on such a structure. And that of course
inevitably tends to increase the lodestar figure without any corresponding increase
in meaningful lawyer output.” Id.
  24
     At the preliminary approval hearing, Judge Shadur commended both sides for
their “professionalism of the highest order” and commented that “the current
submission [papers in support of plaintiffs’ motion for preliminary approval of the
class settlement] contains [] an impeccable covering of all the necessary bases,
demonstrating the type of high quality work product that this Court anticipated when
it designated Hagens Berman and its lead partner Steve Berman as Class Counsel.”
In re Stericycle, Inc., Sterisafe Contract Litig., No. 13 C 5795, 2017 WL 4864874,
at *1 (N.D. Ill. Oct. 26, 2017).
  25
     http://www.stericycleclassaction.com/docs/LFN.pdf.

                                          -15-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19     PageID.742   Page 22 of 23




law firm. Mr. Berman recognizes the substantial experience and skill of Jason

Thompson and E. Powell Miller, and would be pleased to co-lead this case with Mr.

Thompson and Mr. Miller, should the Court find it appropriate.

Dated: November 20, 2019             Respectfully Submitted,
                                     By: /s/ Steve W. Berman
                                          Steve W. Berman
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                     1301 Second Avenue, Suite 2000
                                     Seattle, WA 98101
                                     Telephone: (206) 623-7292
                                     Facsimile: (206) 623-0594
                                     steve@hbsslaw.com
                                     Jeffrey S. Goldenberg
                                     GOLDENBERG SCHNEIDER, L.P.A.
                                     One West 4th Street, 18th Floor
                                     Cincinnati, OH 45202
                                     Telephone: (513) 345-8291
                                     Facsimile: (513) 345-8294
                                     jgoldenberg@gs-legal.com
                                     Jason Thompson
                                     SOMMERS SCHWARTZ, P.C.
                                     One Tower Square, Suite 1700
                                     Southfield, MI 48076
                                     Telephone: (248) 355-0300
                                     jthompson@sommerspc.com
                                     Attorneys for Plaintiffs Marshall B. Lloyd,
                                     Tracey Travis, Victor Perez, Harold Brower,
                                     Kyle Mannion, Ryan Combs, Nicholas
                                     Leonardi, Dean Kriner, James Williams,
                                     David Brewer, Jamar Haynes, Cassandra
                                     Morrison, Benjamin Bischoff, Scott
                                     Whitehill, David Polley, Matthew Brownlee,
                                     Robert Raney, and Stephen Leszczynski




                                      -16-
010825-11/1212128 V1
 Case 2:19-md-02901-SFC ECF No. 53 filed 11/20/19        PageID.743   Page 23 of 23




                           CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on November 20, 2019, a

true and correct copy of the foregoing was electronically filed by CM/ECF, which

caused notice to be sent to all counsel of record.

                                                s/ Steve W. Berman
                                                STEVE W. BERMAN




                                         -17-
010825-11/1212128 V1
